Exhibit 10.5

IFMI, LLC

AMENDMENT NO. 2 TO

AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT

THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT
of IFMI, LLC, dated as of May 9, 2013 (“Amendment No. 2”), is entered into by
and among each of the Members set forth on the signature pages hereto.

Background

On December 16, 2009, the Members entered into the Amended and Restated Limited
Liability Company Agreement of IFMI, LLC (formerly, Cohen Brothers, LLC) (the
“Amended and Restated Agreement”). On June 20, 2011, the Members entered into
Amendment No. 1 to Amended and Restated Limited Liability Company Agreement of
IFMI, LLC (together with the Amended and Restated Agreement, the “Agreement”).

Contemporaneously with the execution and delivery of this Amendment No. 2,
Parent is entering into a securities purchase agreement (the “Securities
Purchase Agreement”), dated of even date herewith, by and among Parent and Mead
Park Capital Partners LLC (the “Buyer”), pursuant to which Parent has agreed to
sell to Buyer and Buyer has agreed to purchase from Parent (i) an aggregate of
One Million Nine Hundred Forty-Nine Thousand One Hundred Sixty-Seven
(1,949,167) newly issued Common Shares, for a purchase price of Two Dollars
($2.00) per share, representing an aggregate purchase price of Three Million
Eight Hundred Ninety-Eight Thousand Three Hundred Thirty-Four Dollars
($3,898,334); and (ii) a convertible senior promissory note in the aggregate
principal amount of Five Million Eight Hundred Forty-Seven Thousand Five Hundred
and One Dollars ($5,847,501);

Contemporaneously with the execution and delivery of this Amendment No. 2,
Parent and Daniel G. Cohen are executing and delivering a securities purchase
agreement (the “Cohen Purchase Agreement”), pursuant to which Parent has agreed
to sell to Mr. Cohen and Mr. Cohen has agreed to purchase from Parent (i) an
aggregate of Eight Hundred Thousand (800,000) newly issued Common Shares, for a
purchase price of Two Dollars ($2.00) per share, representing an aggregate
purchase price of One Million Six Hundred Thousand Dollars ($1,600,000); and
(ii) a convertible senior promissory note in the aggregate principal amount of
Two Million Four Hundred Thousand Dollars ($2,400,000);

Contemporaneously with the execution and delivery of this Amendment No. 2, the
Company, Parent, Daniel G. Cohen, and, solely for purposes of Sections 6.4 and
7.5 thereof, C&Co/PrinceRidge Holdings LP (formerly known as PrinceRidge
Holdings LP) and C&Co/PrinceRidge Partners LLC (formerly known as PrinceRidge
Partners LLC) are executing and delivering an amended and restated employment
agreement (the “Cohen Executive Agreement”), pursuant to which Parent wishes
Mr. Cohen to serve as its Vice Chairman, and the Company wishes that Mr. Cohen
serve as its Vice Chairman, as President of Cohen & Company Financial Limited
(formerly known as EuroDekania Management LTD) and as President and Chief
Executive of the European business of the Company.



--------------------------------------------------------------------------------

Pursuant to Section 13.10 of the Agreement, the Members desire to amend certain
provisions of the Agreement in connection with the transactions contemplated by
the Securities Purchase Agreement, the Cohen Purchase Agreement and the Cohen
Executive Agreement.

NOW, THEREFORE, intending to be bound hereby, the Members agree as follows:

1. Defined Terms. Terms that are used but not defined herein shall have the
meaning ascribed to such terms in the Agreement.

 

  1.1 The definition set forth below is hereby added to Section 1.2 of the
Agreement.

“Cohen Executive Agreement”: That Amended and Restated Employment Agreement,
dated as of May 9, 2013, by and among the Company, Parent and Daniel G. Cohen
and, solely for purposes of Sections 6.4 and 7.5 thereof, C&Co/PrinceRidge
Holdings LP (formerly known as PrinceRidge Holdings LP) and C&Co/PrinceRidge
Partners LLC (formerly known as PrinceRidge Partners LLC), as modified, amended
and/or replaced from time to time.

 

  1.2 The definition in Section 1.2 of the Agreement set forth below is hereby
deleted and replaced in its entirety with the definition set forth below.

“Contingent Convertible Notes”: The 10.50% Contingent Convertible Senior Notes
Due 2027 issued by Parent pursuant to that certain Indenture, dated as of
May 15, 2007, by and between Parent and U.S. Bank National Association, and, if
issued, the 8.00% Convertible Senior Promissory Notes to be issued by Parent
pursuant to those certain securities purchase agreements, dated of May 9, 2013,
entered into by and between Parent, Mead Park Capital Partners LLC and, for
purposes of Section 6.3 thereof, Mead Park Holdings, LP, and by and between
Parent and Cohen Bros. Financial, LLC, and in each case, any replacement,
refinancing or additional issuance of such notes.

2. Special Allocations. Section 5.5 of the Agreement is hereby deleted and
replaced in its entirety as follows:

Section 5.5 Special Allocations. Notwithstanding anything herein to the
contrary, for so long as the Cohen Executive Agreement remains in effect,
(a) the Company shall give full effect to the allocations and payments to be
made to Daniel G. Cohen pursuant to, as well as the treatment and reporting
thereof for United States federal, state and/or local income tax purposes as
prescribed by and in accordance with, the Cohen Executive Agreement; and (b) the
allocation of Profits, Losses and other items of Company income, gains, losses
and deductions (and the amounts thereof so allocable) (and any resulting Capital
Account adjustments resulting therefrom) shall take into account and apply the
relevant and applicable provisions of the Cohen Executive Agreement.

3. Issuance of Securities by Parent. The first sentence of Section 6.10 of the
Agreement is hereby amended by deleting “.” at the end of such Sentence and
replacing it with “or Other Securities.”.

 

2



--------------------------------------------------------------------------------

4. Management and Control of Business; Authority of Board Members. Section 7.1
of the Agreement is hereby deleted and replaced in its entirety as follows:

Section 7.1 Management and Control of Business; Authority of Board Members.
Management of the business and affairs of the Company and the Subsidiaries shall
be vested in the Board of Managers, who may exercise all powers of the Company
and perform or authorize the performance of all lawful acts which are not by the
Act or this Agreement directed or required to be exercised or performed by the
Members. The Board of Managers shall consist of the number of Managers equal to
the number of directors on the Board of Directors of Parent. The Managers shall,
at all times, be the same persons that are members of the Board of Directors of
Parent and the Chairman and Vice Chairman (if any) of the Board of Managers
shall, at all times, be the same persons that are the Chairman and Vice Chairman
(if any) of the Board of Directors of Parent. Changes in composition of the
Board of Directors of Parent shall automatically, without any further action on
the part of the Members or any Person, be effective with respect to the Board of
Managers.

Notwithstanding any other provision of this Agreement, until January 3, 2016,
the Company shall not, without receiving advance approval by Parent and a
Majority Vote of the Designated Non-Parent Members, if any, take or permit to be
taken any of the following actions:

(a) enter into or suffer a transaction constituting a Company Change of Control;

(b) amend the Certificate, if such amendment adversely affects the Designated
Non-Parent Members; or

(c) adopt any plan of liquidation or dissolution, or file a certificate of
dissolution;

provided, however, in the case of actions set forth in clauses (a) and
(c) above, approval by the Majority Vote of the Designated Non-Parent Members
shall not be required if the gross cash proceeds received in connection with
such action by the sole Designated Non-Parent Member as of May 9, 2013 equal or
exceed Six Dollars ($6.00) per Unit or Common Share (as appropriately adjusted
to reflect any dividend, split, reverse split, combination, reclassification,
recapitalization or other similar change in the capital structure of the Company
and/or Parent, or any distribution to holders of Units and/or Common Shares
other than cash dividends (collectively, the “Adjustments”)) held by such
Designated Non-Parent Member at the time of such action. By way of example,
(1) assuming the Designated Non-Parent Member held an aggregate of 5,700,000
Units and Common Shares at May 9, 2013 and does not acquire or dispose of any
Units and/or Common Shares from such date until the time of an action set forth
in clauses (a) or (c) above, and (2) irrespective of any Adjustments, approval
of the Designated Non-Parent Member would be required unless the Designated
Non-Parent Member receives at least $34,200,000 in gross cash proceeds in
connection with such action.

 

3



--------------------------------------------------------------------------------

5. Conditions of Transfer. Section 9.1 of the Agreement is hereby deleted and
replaced in its entirety as follows:

Section 9.1 Conditions of Transfer. No Unit shall be Transferred without the
approval of the Board of Managers.

6. Events Causing Dissolution. Section 11.1 of the Agreement is hereby deleted
and replaced in its entirety as follows:

Section 11.1 Events Causing Dissolution. Subject to Section 7.1 hereof, the
Company shall be dissolved and its affairs wound up upon the occurrence of any
of the following events:

(a) the sale, exchange, or other disposition by the Company of all or
substantially all of its assets; or

(b) the vote of Parent.

The Company shall not be dissolved by the death, resignation, withdrawal,
bankruptcy or dissolution of a Member.

7. Action of Parent. Section 12.1 of the Agreement is hereby deleted and
replaced in its entirety as follows:

Section 12.1 [Intentionally Omitted].

8. Effective Date. This Amendment No. 2 shall only become effective upon the
Closing (as defined in the Securities Purchase Agreement). In the event that the
Securities Purchase Agreement is terminated for any reason, this Amendment No. 2
shall immediately terminate and be of no further force or effect without any
further action on the part of the Members.

9. Integration. The Agreement, as amended by this Amendment No. 2, sets forth
all (and is intended by all parties hereto to be an integration of all) of the
promises, agreements, conditions, understandings, warranties and representations
among the parties hereto with respect to the Company, the Company business and
the property of the Company, and there are no promises, agreements, conditions,
understanding, warranties, or representations, oral or written, express or
implied, among them other than as set forth herein or in the agreements noted
above. Notwithstanding the foregoing, certain Members are or will be a party to
a senior management agreement between the Company and such Member (e.g., the
Cohen Executive Agreement). To the extent that any provisions of this Amendment
No. 2 conflict with such Member’s senior management agreement (including,
without limitation, terms relating to the transfer of Units and the allocations
provided for therein), the terms of such Member’s senior management agreement
shall control.

10. Governing Law. It is the intention of the parties that all questions with
respect to the construction of this Amendment No. 2 and the rights and
liabilities of the parties hereto shall be determined in accordance with the
laws of the State of Delaware.

 

4



--------------------------------------------------------------------------------

11. Binding Effect. This Amendment No. 2 shall be binding upon, and inure to the
benefit of, the parties hereto and their respective personal and legal
representatives, successors and assigns.

12. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts and it shall not be necessary that each party to this Amendment
No. 2 execute each counterpart. Each counterpart so executed (or, if all parties
do not sign on the same counterpart, each group of counterparts signed by all
parties) shall be deemed to be an original, but all such counterparts together
shall constitute one and the same instrument. In making proof of this Amendment
No. 2, it shall not be necessary to account for more than one counterpart or
group of counterparts signed by all parties.

[Signatures on Following Page]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have caused this Amendment No. 2 to
be executed as of the date and year first set forth above.

 

/s/ Linda Koster

Linda Koster

/s/ Christopher Ricciardi

Christopher Ricciardi

/s/ Stephanie Ricciardi

Stephanie Ricciardi

 

COHEN BROS. FINANCIAL, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Managing Member

 

INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Joseph W. Pooler, Jr.

Name:   Joseph W. Pooler, Jr. Title:   Executive Vice President and Chief
Financial Officer

[Signature Page to Amendment No. 2 to Amended and Restated Limited Liability
Agreement]